                                              Case 4:19-cv-07496-HSG Document 9 Filed 06/08/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8         ISRAEL ONTIVEROS,                                 Case No. 19-cv-07496-VKD
                                                           Plaintiff,
                                   9
                                                                                               ORDER OF REASSIGNMENT TO
                                                    v.                                         DISTRICT JUDGE
                                  10

                                  11         DOMINGUEZ, et al.,
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Israel Ontiveros, a state prisoner proceeding pro se, filed this civil rights complaint pursuit

                                  15   to 42 U.S.C. § 1983, against defendants at Salinas Valley State Prison. After an initial screening,

                                  16   the Court dismissed the complaint with leave to amend. Dkt. No. 8. Mr. Ontiveros has failed to

                                  17   file an amended complaint by April 15, 2020 as directed. Id. at 4. This action is therefore subject

                                  18   to dismissal. Id. at 5.

                                  19             All named parties, including unserved defendants, must consent to magistrate judge

                                  20   jurisdiction before a magistrate judge may hear and decide a case. See 28 U.S.C. § 636(c)(1);

                                  21   Williams v. King, 875 F.3d 500, 501–04 (9th Cir. 2017) (magistrate judge lacked jurisdiction to

                                  22   dismiss case on initial review because unserved defendants had not consented to proceed before

                                  23   magistrate judge). As it appears that this case requires a decision that disposes of the claims

                                  24   against some or all of the defendants at this time, and because not all parties have consented to

                                  25   magistrate judge jurisdiction, the matter must be reassigned to a district judge.

                                  26             Accordingly, the Clerk shall reassign this case to a district judge pursuant to the Court’s

                                  27   Assignment Plan.

                                  28   ///
                                           Case 4:19-cv-07496-HSG Document 9 Filed 06/08/20 Page 2 of 2




                                   1          IT IS SO ORDERED.

                                   2   Dated: June 8, 2020

                                   3

                                   4
                                                                                      VIRGINIA K. DEMARCHI
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
